Title: From John Adams to James Warren, 30 September 1775
From: Adams, John
To: Warren, James


     
      
     
     Philadelphia, 30 September 1775. RC offered for sale by Parke-Bernet Gallery, N.Y., Gribbel sale, pt. 2, 22–24 Jan. 1941, lot 2. Addressed to James Warren as Speaker of the House of Representatives of Massachusetts, “favoured by Dr. Franklin.”
     After giving the names of the congressional committee members and explaining their function, JA proceeds, “I hope our Province, in every Part of it, will treat these Gentlemen with every possible Demonstration of Respect, Confidence and Affection. . . .
     “Let me intreat you, Sir, to be particularly attentive to these Gentlemen, — to Coll. Harrison particularly — convince him, that the only narrow, selfish People belonging to our Province, the only ones actuated by Provincial Prejudices and Attachments, compass the Sample here.
     “Will it not be excellent Politicks to make Dr. Franklin welcome by making him a grant of what is due to him from the Province?”
     A quotation from Benjamin Harrison’s intercepted letter to Washington of 21 July explains JA’s comment: “your Fatigue and various Kinds of Trouble, I dare say are great, but they are not more than I expected, knowing the People you have to deal with by the Sample we have here” (Massachusetts Gazette, 17 Aug.).
     On 23 Oct. the General Court resolved to pay Franklin £1,854 sterling for his services as agent from 31 Oct. 1770 to 1 March 1775 (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 2d sess., p. 188).
    